professional representation of them; and failure to cooperate with the
                  State Bar with respect to one of the proceedings.'
                                In these matters, the bar alleged that Kuehn violated: RPC 1.1
                  (competence), RPC 1.2 (scope of representation and allocation of authority
                  between client and lawyer), RPC 1.3 (diligence), RPC 1.4 (communication),
                 RPC 1.16 (declining or terminating representation), RPC 3.4 (fairness to
                 opposing party and counsel), RPC 8.1 (bar admission and disciplinary
                 matters), and RPC 8.4 (misconduct). In Docket No. 63410, Kuehn
                 conceded all violations alleged by the State Bar; in Docket No. 66648,
                 Kuehn failed to respond the State Bar's complaints, and the panel
                 proceeded on a default basis with the charges deemed admitted. SCR
                 105(2).
                                Our review of the disciplinary panels' findings and
                 recommendations is de novo. SCR 105(3)(b); In to Discipline of StuhtE 108
Nev. 629, 633, 837 P.2d 853, 855 (1992). 2 We therefore - must examine the
                 record anew and exercise independent judgment," but the disciplinary
                 panels' recommendations are persuasive. In re Discipline of Schaefer, 117
Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has the burden of
                 showing by clear and convincing evidence that an attorney committed the
                 charged violations, In re Discipline of Drakulich, 111 Nev. 1556, 1566, 908


                        -1 Kuehn
                              is currently suspended from the practice of law for failure to
                 comply with CLE requirements.

                        2 5CR 105(3)(b) has been amended to give deference to a disciplinary
                 panel's factual findings, but that amendment is not yet effective. See In re
                 Amendments to Court Rules Regarding Attorney Discipline, Specifically,
                 SCR 105, ADKT 0505 (Order Amending Supreme Court Rule 105,
                 November 5, 2015) (providing that amendment is "effective 30 days from
                 the date of this order").

SUPREME COURT
        OF
     NEVADA


             e                                          2
(0) 1947A


                 We4,147:44.
                 P.2d 708, 715 (1995), but where, as in Docket No. 66648, the attorney fails
                to respond to a complaint, "the charges shall be deemed admitted," SCR
                 105(2).
                             In determining the appropriate discipline, this court has
                considered four factors to be weighed: "the duty violated, the lawyer's
                mental state, the potential or actual injury caused by the lawyer's
                misconduct, and the existence of aggravating or mitigating factors."    In re
                Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                The purpose of attorney discipline is to protect the public, the courts, and
                the legal profession, not to punish the attorney.     State Bar of Nev. v.
                Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988).
                             We have reviewed the records of the disciplinary proceedings
                in these matters, as well as the briefs submitted in Docket No. 63410, 3 and
                .conclude that clear and convincing evidence supports the panels findings
                that Kuehn violated numerous Rules of Professional Conduct. We further
                conclude that the panels' recommended discipline is appropriate in light of
                the aggravating factors present (prior disciplinary history, pattern of
                misconduct, dishonest or selfish motive, multiple disciplinary offenses,
                refusal to acknowledge the wrongful nature of his conduct, vulnerability of
                victims, substantial experience in the practice of law, and indifference to
                making restitution), SCR 102.5, and lack of any mitigating factors.
                Finally, in light of the conduct underlying Kuehn's numerous rule
                violations, we conclude that disbarment is necessary to protect the public,
                the court, and the legal profession.


                      3 We   grant all motions to file briefs in Docket No. 63410; the clerk
                shall file the opening brief, a.micus briefs, errata, and appendix.

SUPREME COURT
     OF
   NEVADA
                            Accordingly, attorney Harold Kuehn is hereby irrevocably
                 disbarred. 4 SCR 102(1). Kuehn shall pay the costs of the disciplinary
                 proceedings within 30 days from the date of this order. The parties shall
                 comply with the relevant provisions of SCR 121.1
                            It is so ORDERED.




                                                                               , C.J.
                                                   Har_desty




                                                                                 J.
                                                  Gibbons




                       4 In light of Kuehn's disbarment, the recommendation that he be
                 suspended from the practice of law for five years is moot.

SUPREME COURT
        OF
     NEVADA

                                                    4
10) 1947A    e
                cc: Chair, Southern Nevada Disciplinary Board
                     Harold Kuehn
                     Stan Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA


(0) PM7A.
                                                  5